        Case 1:20-cv-00992-GJF-KK Document 4 Filed 12/02/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

STATE OF NEW MEXICO, ex rel.
HECTOR H. BALDERAS, Attorney General,

       Plaintiff,

               v.                                    Case No. 1:20-cv-00992-GJF-KK

CAPIO PARTNERS, LLC,
CAPIO ASSET SERVICING, LLC,
MARK DETRICK, JAMES F. RICHARDS,
BOB HODGES,
THE LAW OFFICES OF MITCHELL D. BLUHM
& ASSOCIATES, LLC,
MITCHELL BLUHM, and
DONALD MEISINGER,

       Defendants.

                     NOTICE OF DISMISSAL WITHOUT PREJUDICE

       COMES NOW the State of New Mexico, ex rel. Hector H. Balderas, Attorney General by

and through Assistant Attorney General Lisa Giandomenico (“Plaintiff”) and submits this Notice

of Dismissal without Prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i). Plaintiff and

Defendants, as described in the caption above (the “Parties”), have entered into a tolling

agreement to attempt to resolve this matter without litigation. Pursuant to this agreement, this

case is hereby dismissed without prejudice with each party bearing its own costs and fees.

                                                     Respectfully submitted,

                                                     HECTOR H. BALDERAS,
                                                     NEW MEXICO ATTORNEY GENERAL


                                                     BY:     /s/Lisa Giandomenico
                                                             Lisa Giandomenico
                                                             Assistant Attorney General
                                                             Consumer Protection Division
                                                             201 3rd Street NW, Suite 300


                                                 1
Case 1:20-cv-00992-GJF-KK Document 4 Filed 12/02/20 Page 2 of 2




                                        Albuquerque, NM 87102
                                        Voice: (505) 490-4846
                                        Email: Lgiandomenico@nmag.gov




                               2
